Citation Nr: 1122773	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic lumbar strain, also claimed as degenerative arthritis of the spine.

2. Entitlement to service connection for chronic cervical strain, also claimed as degenerative arthritis of the spine.

3. Entitlement to service connection for umbilical hernia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.


FINDINGS OF FACT

1. The Veteran's chronic lumbar strain, also claimed as degenerative arthritis of the spine, did not manifest during, or as a result of, active military service.

2. The Veteran's chronic cervical strain, also claimed as degenerative arthritis of the spine, did not manifest during, or as a result of, active military service.

3. The Veteran's umbilical hernia, did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for a chronic lumbar strain, also claimed as degenerative arthritis of the spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2. The criteria for establishing entitlement to service connection for a chronic cervical strain, also claimed as degenerative arthritis of the spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3. The criteria for establishing entitlement to service connection for an umbilical hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence or information in his possession to the RO.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's service treatment records, as well as private medical records and Social Security Administration records. 

The Board notes the Veteran received a VA medical examination of the spine in March 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.

The Board recognizes that the Veteran has not been afforded a VA examination for his umbilical hernia claim.  However, a VA examination would serve no useful purpose in this case, and as such, appellate review may proceed without prejudice to the Veteran.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to adjudicate the Veteran's claim for umbilical hernia because there is no evidence to satisfy the second McLendon criteria discussed above.  The Veteran's service treatment records are entirely silent regarding any disorder or symptom of an umbilical hernia.  The first post-service evidence of a diagnosis of an umbilical hernia is from March 2007.  As such, there is no credible evidence establishing that a disease or injury occurred during service or within a presumptive period of time.  Consequently, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  Therefore, the Veteran was not prejudiced by the lack of VA examination for his claim of service connection for an umbilical hernia.

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).


Chronic lumbar and cervical strain, also claimed as degenerative arthritis of the spine

The Veteran contends that he is entitled to service connection for a chronic lumbar and cervical strain, both claimed as degenerative arthritis of the spine.  The Veteran stated that the physical training during his military service caused his neck and back disability.  He stated that his duties included riding and driving in ambulances which placed extreme strain on his back and neck.  In addition, he contends sleeping on the ground in tents and carrying back packs also put severe strain on his back and neck.  See VA Form 9, dated June 2010.  However, as outlined below, there is no credible evidence of this disability manifesting during, or as a result of, active military service.  As such, service connection is not warranted.

The Veteran's service treatment records indicate that complained of and was treated for low back pain in January 1966 and May 1966.  He was treated with Robaxin.  There is no report of complaint or treatment for the cervical spine.  However, according to his November 1967 separation examination, a clinical evaluation of the spine was normal at the time of separation.  The Veteran also indicated in his report of medical history associated with this examination that he did not suffered from any neck or spine disorders.  The Veteran also reported that he was in "excellent health" and denied any other significant medical history.  

The Veteran's post-service treatment records suggest that the Veteran did not suffer from chronic symptoms of a disorder of the lumbar or cervical spine since his separation from active duty.  The Florida Department of Health, Division of Disability Determinations reported in December 2002 and August 2008 that the range of motion of the Veteran's cervical and lumbar spine was within normal limits.  See Florida Department of Health, Division of Disability Determinations, dated December 2002 and August 2008.

In December 2007, the Veteran underwent a consultative examination for the Office of Disability Determination at Cross Creek Medical, P. A.  The Veteran's subjective complaints included dull neck pain with turning his head to the left.  A physical examination revealed a normal gait and the Veteran was able to stand from a seated position without difficulty.  There was no tenderness or spasms in the neck and no pain with head turning.  There was also no tenderness or spasms in the back and a negative straight leg rising test.  The Veteran was examined again in August 2008 where he reported non-radiating pain in his neck if he "sleep[s] wrong" or with repeated neck movements which did not restrict physical activities.  A physical examination revealed no tenderness or spasms in the neck or back.  See Cross Creek Medical P. A. records, dated December 2007 and August 2008.

A January 2009 letter submitted to the VA from Capital Health Plan reported no diagnosis of arthritis within the Veteran's medical records.  See Capital Health Plan letter, dated January 2009.

The Veteran was afforded a VA spine examination in March 2009 where he reported "nagging daily type pain in both his neck and his low back."  He also stated he occasionally experiences severe flare-ups every few weeks and has tried self-medicating with over-the-counter pain medications.  He stated he uses a cane to assist his mobility when he experiences flare-ups.  See VA spine examination, dated March 2009.

A physical examination revealed a loss of lumbar and cervical lordosis but no evidence of scoliosis.  There was no significant palpable tenderness to his lumbar or cervical paraspinals.  The range of motion for the cervical spine was 45 degrees of forward flexion, extension, and lateral bilateral flexion with 80 degrees of lateral bilateral rotation.  The Veteran did not have any loss of range of motion with repetitive testing but did experience some "mildly increased pain on [the] left and right lateral rotation at the very end range of this motion."  The range of motion for the lumbar spine was 90 degrees of forward flexion; 20 degrees of extension with stiffness at the end of this range; 30 degrees of left and right lateral flexion, and left and right lateral rotation.  There was no loss of range of motion on repetitive testing.  The Veteran had a normal gait and normal sensation bilaterally in the upper and lower extremities.  The Veteran declined to have x-rays.  Id. 

Upon physical examination and review of the evidence within the claims file, the VA examiner diagnosed the Veteran with chronic cervical and lumbar strain but stated, however, there was no objective evidence of degenerative disease because there were no x-ray findings to support this.  The VA examiner stated the possible connection between the Veteran's current condition and the back pain during service could not be resolved without speculation as it occurred forty years ago.  In addition, the VA examiner reported "no painful motion was objectively noted and no repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination."  Id. 

In addition, the VA treatment records from November 2007 to April 2009 do not report any complaints or treatment for cervical or lumbar spine condition and no medical opinions relating any disorder to the Veteran's military service.  See VA treatment records, dated November 2007 to April 2009. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, medical evidence must relate this chronic symptomatology to the Veteran's present condition.  See id.

The evidence demonstrates that the Veteran has not suffered from chronic symptomatology of the cervical or lumbar spine since military service.  In fact, the first evidence of record demonstrating that the Veteran was diagnosed with chronic cervical and lumbar strain was in March 2009 during the VA examination.  The earliest possible complaint and examination of cervical and lumbar spine pain and/or disorder occurred in 2002.  None of these records suggested a possible relationship to the Veteran's active military service.  

Additionally, when considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for or complaints of low back pain for approximately four decades after separation from service tends to establish that the Veteran has not had chronic symptomatology since his separation from active duty.

The Board notes that the March 2009 VA examiner determined the Veteran's current chronic cervical and lumbar strain could not be attributed to the low back pain experienced during his military service without resorting to speculation.  However, the Board is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).

However, it is pointed out that when an examiner is asked to render an etiology opinion determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8.

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10.

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The examiner conducted a thorough examination of the Veteran and reviewed the Veteran's lay statements regarding his cervical and back, as well as the claims folder.

Finally, the Board recognizes that the Veteran believes his current back and neck pain is related to his military service.  As a layperson, the Veteran is competent to provide testimony regarding the occurrence of events that are that are subject to lay observation, such as back and neck pain.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, as a layperson, the Veteran is not competent to provide an opinion regarding the etiological manifestations of this low back pain.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

Although the Board is sympathetic to the Veteran's claims and appreciates his honorable service, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for chronic cervical and lumbar strain, also claimed as degenerative arthritis of the spine, the benefit-of-the-doubt doctrine does not apply, and these claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Umbilical hernia

The Veteran contends that he is entitled to service connection for an umbilical hernia.  He stated that his back and neck disorders are "a direct cause of [his] hernia since [he] was unable to pick things up correctly."  See VA Form 9, dated June 2010.  However, although the Veteran has been diagnosed with an umbilical hernia, the preponderance of the evidence of record demonstrates that the disability did not manifest as a result of military service or a service-connected disability.  As such, service connection is not warranted.

The Veteran's service treatment records do not reflect that he was treated for a umbilical hernia or any associated symptomatology during his active military service.  According to his November 1967 separation examination, the Veteran's abdomen and viscera, including hernia, was normal and he reported that he was in good health.  See Separation examination, dated November 1967.

According to the post-service treatment records, the earliest report and diagnosis of an umbilical hernia was November 2007 at the VA Medical Center.  The record notes no history of herniation and that it was not causing the Veteran any discomfort.  The December 2007 VA treatment records reported the umbilical hernia had no obstructions or gangrene.  There is no opinion from these records the umbilical hernia was related to the Veteran's military service.  See VA treatment records, dated November and December 2007. 

There is no competent evidence either contemporaneous with or after service that an umbilical hernia was noted or observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  The record does show that after service umbilical hernia was first documented in 2007, well beyond the one-year presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Furthermore, the evidence of record does not support a finding of continuity of symptomatology, however.  As noted, post-service treatment records demonstrate that the first documented occasion on which the Veteran sought treatment for umbilical hernia took place in November 2007, almost forty seven years after separation from service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).

Although the Board acknowledges that the evidence of record reveals the Veteran has a current diagnosis of umbilical hernia, the claim must still be denied.  The Veteran has not submitted any competent medical evidence relating this disability to service, and although he has reported that such a link exists, as a layperson, he is not competent to comment on the etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In addition, the Veteran contends that his umbilical hernia is secondary to his chronic cervical and lumbar strain.  Service connection may be granted for disability shown to be proximately due to, or the result of, a service-connected disorder.  See 38 C.F.R. § 3.310(a).  This regulation has been interpreted by the Court to allow service connection for a disorder which is caused by a service-connected disorder, or for the degree of additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, because service connection has not been granted for a chronic cervical or lumbar strain, also claimed as degenerative arthritis of the spine, service connection for an umbilical hernia as secondary must also be denied.  

In this case, even if the Board conceded in-service umbilical hernia, based on the normal findings at separation, the length of time between separation and the initial diagnosis of umbilical hernia and the lack of a nexus opinion the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for chronic lumbar strain, also claimed as degenerative arthritis of the spine, is denied.

Entitlement to service connection for chronic cervical strain, also claimed as degenerative arthritis of the spine, is denied. 

Entitlement to service connection for umbilical hernia, is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


